Citation Nr: 1446263	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  07-30 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected right ankle tendonitis.

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected right ankle tendonitis.

3.  Entitlement to an increased rating for right ankle tendonitis, currently rated 10 percent disabling.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to September 1980, and from January to May 1991. 

These matters came before the Board of Veterans' Appeals (Board) from October 2005 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin and Chicago, Illinois, respectively. 

In the October 2005 decision, the RO, in pertinent part, denied entitlement to service connection for left Achilles tendonitis, flexor hallucis longus tendonitis and peroneus brevis tendonitis, and denied entitlement to an increased (compensable) rating for right ankle tendonitis.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Chicago, Illinois. 

In the April 2008 decision, the RO, in pertinent part, denied entitlement to service connection for lower back and entitlement to a TDIU. 

In a November 2012 rating decision, the RO assigned a 10 percent disability rating to right ankle tendonitis, effective May 20, 2005, the date of receipt of the increased rating claim.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with her claims folder. 

In her October 2007 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, in her November 2010 substantive appeal she indicated that she did not wish to attend a Board hearing.  In May 2011, the Board sent the Veteran a letter and asked her to indicate whether or not she wanted to attend a Board hearing.  She subsequently responded that she did not wish to have a hearing. 

These matters were remanded by the Board in June 2011 and June 2013 for further development.

In January 2014, the Board denied entitlement to service connection for lower back disability, and remanded the issues of entitlement to service connection for bilateral foot disability, entitlement to an increased rating for right ankle tendonitis, and entitlement to a TDIU.  With regard to the lower back denial, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2014 Joint Motion for Partial Remand (JMPR) and Court Order, the Board's decision was vacated and remanded for action consistent with the JMPR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Lower back disability

Per the JMPR, the Board erred in interpreting a June 2013 VA opinion as addressing aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

Since issuance of the January 2014 Board decision and remand, service connection was established for left ankle tendonitis, rated 10 percent disabling.  Thus, remand is necessary to obtain an opinion regarding whether the Veteran's lower back disability was aggravated by her right ankle or left ankle disabilities.  

Bilateral foot disability

The Board and AOJ have made several attempts to afford the Veteran examinations and obtain opinions.  Several examinations have been provided, but the examination reports have been contradictory and have not specifically addressed questions posed in the Board remands. 

Right ankle

In light of all of the concerns raised by the findings and opinions, to include his combining the Veteran's right foot/ankle disabilities, the Board finds that a new VA examination should address the severity of the Veteran's service-connected right ankle tendonitis.

TDIU

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  A VA physician, other than Dr. L.C. (the physician who has provided several previous examinations) should review the claims folder and respond to the following:

a) whether a lower back disability is at least as likely as not (a 50 percent probability or more) caused by the Veteran's service-connected right ankle tendonitis or left ankle tendonitis; or

b) whether a lower back disability at least as likely as not (a 50 percent probability or more) is alternatively being aggravated (meaning worsened beyond its natural progression) by her service-connected right ankle tendonitis or left ankle tendonitis.

The examiner should provide reasons for these opinions.

The examiner is advised that the Veteran is competent to report her symptoms and history, and this must be specifically acknowledged and considered in formulating all opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

An examination with the Veteran should only be scheduled if deemed necessary by the VA examiner.  

2.  A VA physician (other than Dr. L.C.) should review the claims folder, to include this Remand, to determine whether her current right and left foot disabilities are related to a disease or injury in service, or a service connected disability.

The Virtual claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to the following:

a)  whether it is at least as likely as not (50 percent probability or more) that any right foot disability diagnosed since June 2005 (capsulitis of the right 2nd and 3rd metatarsals; right tibialis posterior tendonitis; right flexor hallucis longus tendonitis; right gastrosoleous equines; arthritis of the right foot; peroneus brevis tendonitis at the insertion of the right foot; tendonitis, right foot; Morton's neuroma) had its onset in service or in the year immediately after service, is related to her in-service foot problems or the use of combat boots, or is otherwise the result of a disease or injury in service.; 

b) whether any right foot disability diagnosed since June 2005 (capsulitis of the right 2nd and 3rd metatarsals; right tibialis posterior tendonitis; right flexor hallucis longus tendonitis; right gastrosoleous equines; arthritis of the right foot; peroneus brevis tendonitis at the insertion of the right foot; tendonitis, right foot; Morton's neuroma) is at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected right ankle tendonitis or left ankle tendonitis;

c) whether any right foot disability diagnosed since June 2005 (capsulitis of the right 2nd and 3rd metatarsals; right tibialis posterior tendonitis; right flexor hallucis longus tendonitis; right gastrosoleous equines; arthritis of the right foot; peroneus brevis tendonitis at the insertion of the right foot; tendonitis, right foot; Morton's neuroma) at least as likely as not (a 50 percent or higher degree of probability) has undergone a permanent increase in its severity due to service-connected right ankle tendonitis or left ankle tendonitis.  The examiner should quantify the amount of any aggravation, if possible. 

d)  whether it is at least as likely as not (50 percent probability or more) that any left foot disability diagnosed since June 2005 (left gastrosoleous equines; arthritis of the left foot; Morton's neuroma) had its onset in service or in the year immediately after service, is related to her in-service foot problems or the use of combat boots, or is otherwise the result of a disease or injury in service.; 

e) whether any left foot disability diagnosed since June 2005 (left gastrosoleous equines; arthritis of the left foot; Morton's neuroma) is at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected right ankle tendonitis or left ankle tendonitis;

f) whether any left foot disability diagnosed since June 2005 (left gastrosoleous equines; arthritis of the left foot; Morton's neuroma) at least as likely as not (a 50 percent or higher degree of probability) has undergone a permanent increase in its severity due to service-connected right ankle tendonitis or left ankle tendonitis.  The examiner should quantify the amount of any aggravation, if possible. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

An examination with the Veteran should only be scheduled if deemed necessary by the VA examiner.  

3.  Schedule the Veteran for a VA examination with a physician (other than Dr. L.C.).  It is imperative that the claims file be made available to the examiner in connection with the examination. 

The examiner should comment on whether there is limited motion which is marked or moderate and the presence of any ankylosis.  

The examiner should report the extent of any additional limitation of motion due to pain, incoordination, weakened movement excess fatigability and flare-ups.  The Veteran is competent to report the extent of limitation of motion during flare-ups. 

The examiner should provide an opinion as to the severity of any associated foot disability.

4.  If the claims are not granted in full, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

